DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numerals “102” and “104” in par. 135; and reference numeral “118” in par. 188.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 37, on line 2 of the paragraph, delete “voltage regulator 115”, and insert --voltage regulator 130--.
In paragraph 118, delete “610”.
In paragraph 193, delete “830”, and insert --930--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0357310 to Hovis et al. (Hovis).
Claim 1
With regard to executing at least a portion of a test on a hardware component of an in-field computing platform to produce a first test result, wherein a first value is used for a physical operating parameter that is applied to the hardware component during execution of the test; Hovis teaches executing functional tests by a system processor and adjusting the input voltage for the tests (pars. 25, 26, 30; Fig. 1, system processor 120).

With regard to updating, in response to a command generated by the IST controller, the physical operating parameter to use a second value that is based on the first test result; Hovis teaches incrementally adjusting the voltage during tests based on pass or fail of a test (pars. 33, 55).
With regard to resuming execution of the test on the hardware component using the second value for the physical operating parameter to produce a second test result; Hovis teaches executing further tests with the adjusted voltage (pars. 33, 55).
Claim 2
Hovis teaches that the physical operating parameter is at least one of: a supply voltage; a supply current; a clock speed; a noise magnitude; a noise duration; or a temperature (par. 25, voltage; par. 21, temperature).
Claim 3
Hovis teaches that the second value is determined by the IST controller (pars. 33, 55; Fig. 1, system processor 120).
Claim 4
Hovis teaches that the second value is determined by a central processing unit (CPU) that is coupled to the hardware component (par. 26; Fig. 1, user system 110).
Claim 5

Claim 6
Hovis teaches that the test comprises at least one of: a permanent fault test; or a functional test (par. 19).
Claim 7
Hovis teaches that the test comprises a permanent fault test represented as one or more structural vectors (pars. 21, 34).
Claim 8
Hovis teaches that the test comprises a functional test represented as one or more functional vectors (par. 19).
Claim 9
Hovis teaches waiting a pre-determined time duration after resuming execution of the test on the hardware component before checking the second test result; and rebooting the in-field computing platform when the pre-determined time duration expires and execution of the test is not complete (pars. 32-34, watchdog timer).
Claim 10
Hovis teaches that updating the physical operating parameter to use the second value comprises transmitting the command from the IST controller to an external component that provides the physical operating parameter to the hardware component (par. 33).
Claim 11

With regard to the IST configured to execute at least a portion of a test on a hardware component of the in-field computing platform to produce a first test result, wherein a first value is used for a physical operating parameter that is applied to the hardware component during execution of the test; Hovis teaches executing functional tests by a system processor and adjusting the input voltage for the tests (pars. 25, 26, 30; Fig. 1, system processor 120).
With regard to the IST configured to store the first test result in the memory by the IST controller; Hovis teaches storing indications of voltage adjustments and noting failures (pars. 33, 35, 36).
With regard to the IST configured to update, in response to a command generated by the IST controller, the physical operating parameter to use a second value that is based on the first test result; Hovis teaches incrementally adjusting the voltage during tests based on pass or fail of a test (pars. 33, 55).
With regard to the IST configured to resume execution of the test on the hardware component using the second value for the physical operating parameter to produce a second test result, Hovis teaches executing further tests with the adjusted voltage (pars. 33, 55).
Claim 12

Claim 13
Hovis teaches that the second value is determined by the IST controller (pars. 33, 55; Fig. 1, system processor 120).
Claim 14
Hovis teaches that the first test result indicates a pass and, the IST controller is further configured to determine that the second value is a cutoff value for the physical operating parameter when the second test result indicates a failure (pars. 33, 55).
Claim 15
Hovis teaches that the IST controller is further configured to update the physical operating parameter to use the second value by transmitting the command to an external component that provides the physical operating parameter to the hardware component (par. 33).
Claim 17
Hovis teaches that the system comprises at least one of: a computing server system; a data center; a system-on-a chip (SoC); or an embedded system (par. 13).
Claim 18
With regard to executing at least a portion of a test on a hardware component of an in-field computing platform to produce a first test result, wherein a first value is used for a physical operating parameter that is applied to the hardware component during execution of the test; Hovis teaches executing functional tests by a system processor 
With regard to storing the first test result in a memory by an in-system test (IST) controller within the in- field computing platform; Hovis teaches storing indications of voltage adjustments and noting failures (pars. 33, 35, 36).
With regard to updating, in response to a command generated by the IST controller, the physical operating parameter to use a second value that is based on the first test result; Hovis teaches incrementally adjusting the voltage during tests based on pass or fail of a test (pars. 33, 55).
With regard to resuming execution of the test on the hardware component using the second value for the physical operating parameter to produce a second test result; Hovis teaches executing further tests with the adjusted voltage (pars. 33, 55).
Claim 19
Hovis teaches that the physical operating parameter is at least one of: a supply voltage; a supply current; a clock speed; a noise magnitude; a noise duration; or a temperature (par. 25, voltage; par. 21, temperature).
Claim 20
Hovis teaches that updating the physical operating parameter to use the second value comprises transmitting the command from the IST controller to an external component that provides the physical operating parameter to the hardware component (par. 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0116783 to Kalva et al. (Kalva).
Claim 16
Hovis teaches all the limitations of claim 11 upon which claim 16 depends.  Hovis does not teach that the system comprises at least one of: an autonomous or semi-autonomous vehicle; an autonomous or semi-autonomous machine; an autonomous or semi-autonomous industrial robot; an autonomous or semi-autonomous robot; a manned or unmanned aircraft; or a manned or unmanned aquatic vessel.  Kalva teaches a self test on an autonomous vehicle, drones and water vessels (pars. 3, 25).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the voltage adjustment, as taught by Hovis, to include self tests on autonomous vehicles, drones and water vessels, as taught by Kalva, because then power consumption would have been conserved in other devices (Hovis, par. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864